Opinion by
Judge Lindsay :
The parties voluntarily substituted the court for a jury in the trial of this action. There is no equitable issue involved, and the transfer of the cause to the equity side of the docket was in effect submitting the law and facts to the court.

Cole, for appellant.


Phister, Andrews, for appellee.

We perceive no reversible error in the court’s finding. Dale’s charge for feeding Fleming’s stock is so outrageous as to throw a shade of suspicion upon his whole account, and hence he can not complain that the court required strict proof before allowing any of it. We are also of opinion that there was no palpable wrong done to Fleming.
The denials in Fleming’s answer are certainly as specific as the allegations of the petition. Neither pleading would have been held good upon demurrer, but they were treated as good by the parties.
Judgment on both the appeal and cross-appeal affirmed.